Exhibit 10.6

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

TERMINATION AND TRANSITION AGREEMENT

This TERMINATION AND TRANSITION AGREEMENT (the “Agreement”), effective as of
March 31, 2011 (the “Effective Date”), is made by and between Sunesis
Pharmaceuticals, Inc., a Delaware corporation, having a principal place of
business at 395 Oyster Point Boulevard, Suite 400, South San Francisco, CA
(“Sunesis”), Biogen Idec MA Inc., a Massachusetts corporation, having a
principal place of business at 14 Cambridge Center, Cambridge, MA (“Biogen
Idec”), and Millennium Pharmaceuticals, Inc., a Delaware corporation, having a
principal place of business at 40 Landsdowne Street, Cambridge, MA (“MPI”).
Sunesis, Biogen Idec and MPI are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

BACKGROUND

A. Sunesis and Biogen Idec entered into a Collaboration Agreement, effective as
of August 27, 2004 (the “Original Agreement Effective Date”), as amended by a
letter agreement dated June 9, 2008 and a Second Amendment dated June 19, 2009
(such Collaboration Agreement, as so amended, the “Original Agreement”),
pursuant to which Sunesis and Biogen Idec agreed to collaborate to discover and
develop small molecules that modulate certain Targets (as defined in the
Original Agreement).

B. Pursuant to the research activities under the Original Agreement, Sunesis and
Biogen Idec identified certain compounds which inhibit the Raf Target, the [ * ]
Target or the [ * ] Target.

C. Biogen Idec desires to continue to develop the [ * ] program identified
pursuant to the Original Agreement, but desires to terminate, and MPI desires to
acquire all rights with respect to, the Raf and [ * ] programs identified
pursuant to the Original Agreement.

D. Sunesis agrees that (i) Biogen Idec may continue to develop the [ * ] program
identified pursuant to the Original Agreement, and (ii) Biogen Idec may
terminate, and MPI may acquire all rights with respect to, the Raf and [ * ]
programs identified pursuant to the Original Agreement.

E. Sunesis and Biogen Idec are entering into the BI/S Agreement, pursuant to
which Biogen Idec will continue to develop the [ * ] program identified pursuant
to the Original Agreement.

F. Biogen Idec and MPI are entering into the Asset Transfer Agreement (the
“Asset Transfer Agreement”) pursuant to which Biogen Idec is transferring to MPI
certain assets related to the Raf and [ * ] programs.

G. Sunesis and MPI are entering into the MPI/S Agreement, pursuant to which MPI
will continue to develop the Raf and [ * ] programs identified pursuant to the
Original Agreement.

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ARTICLE 1

DEFINITIONS

As used herein, the following terms will have the meanings set forth below:

1.1 “Affiliate” means, with respect to a Person, any corporation or other
business entity which controls, is controlled by or is under common control with
such Person but only for so long as such entity controls, is controlled by, or
is under common control with such Person. For purposes of this definition,
“control” shall mean the ownership directly or indirectly of fifty percent
(50%) or more of the stock entitled to vote for the election of directors, and
for nonstock organizations, of the equity interests entitled to control the
management of such entity. [ * ].

1.2 “BI/S Agreement” shall mean the Amended and Restated Collaboration Agreement
between Biogen Idec and Sunesis, in the form attached hereto as Exhibit A.

1.3 “[ * ] Target” means the human protein [ * ].

1.4 “Business Day” means a day on which the banks in Boston, Massachusetts are
open for business.

1.5 “Governmental Authority” means any multi-national, federal, state, local,
municipal or other government authority of any nature (including any
governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.6 “Law” means any law, statute, rule, regulation, ordinance, or any ruling,
writ, injunction, order, judgment or decree of any court, or other pronouncement
having the effect of law, of any federal, national, multinational, state,
provincial, county, city or other political subdivision, including (a) rules,
regulations and requirements of the United States Food and Drug Administration
and any successor agency thereto and other applicable regulatory authorities,
(b) the Foreign Corrupt Practices Act of 1977, as amended, or any comparable
laws in any country, and (c) all export control laws.

1.7 “MPI/S Agreement” shall mean the License Agreement between MPI and Sunesis,
in the form attached hereto as Exhibit B.

1.8 “New Agreement” shall mean each of the BI/S Agreement and the MPI/S
Agreement; “New Agreements” shall mean the BI/S Agreement and the MPI/S
Agreement, collectively.

1.9 “[ * ] Target” means human [ * ].

1.10 “Person” means any natural person, corporation, general partnership,
limited partnership, joint venture, proprietorship or other business
organization or a Governmental Authority.

 

2



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.11 “Raf Target” means the human Raf protein kinase together with the Raf
protein family members [ * ].

1.12 “Target” means the Raf Target or the [ * ] Target.

1.13 “Third Party” shall mean any Person other than Sunesis, MPI and Biogen
Idec, and their respective Affiliates.

1.14 Additional Terms. In addition to the foregoing, the following terms shall
have the meaning defined in the corresponding Section below:

 

Definition

  

Section Defined

Agreement    Preamble Biogen Idec    Preamble Effective Date    Preamble
Effective Time    2.1 Indemnitee    6.2 Indemnitor    6.2 Liabilities    6.1 MPI
   Preamble Original Agreement    Background Original Agreement Effective Date
   Background Party, Parties    Preamble Representing Party    3.1 Sunesis   
Preamble

1.15 Construction. In construing this Agreement, unless expressly specified
otherwise;

1.15.1 references to Sections, Articles and Exhibits are to sections and
articles of, and exhibits to, this Agreement;

1.15.2 except where the context otherwise requires, use of any gender includes
any other gender, and use of the singular includes the plural and vice versa;

1.15.3 any list or examples following the word “including” shall be interpreted
without limitation to the generality of the preceding words;

 

3



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

1.15.4 except where the context otherwise requires, the word “or” is used in the
inclusive sense; and

1.15.5 all references to “dollars” or “$” herein shall mean U.S. Dollars.

ARTICLE 2

TERMINATION AND EFFECTIVENESS

2.1 Amendment and Restatement of Original Agreement. The Original Agreement
shall be amended and restated in its entirety (in the form of the BI/S
Agreement) as of 9:00 pm, Eastern Daylight Time, on the Effective Date (such
time, the “Effective Time”).

2.2 Effectiveness of Asset Transfer Agreement. The Asset Transfer Agreement
shall be deemed to have been entered into and to become effective immediately
after the Effective Time.

2.3 Effectiveness of MPI/S Agreement. The MPI/S Agreement shall be deemed to
have been entered into and to become effective immediately after the
effectiveness of the Asset Transfer Agreement pursuant to Section 2.2.

2.4 Deliveries upon Execution.

2.4.1 Contemporaneously with the execution of this Agreement, Biogen Idec shall:

(a) execute and deliver to Sunesis the BI/S Agreement; and

(b) execute and deliver to MPI the Asset Transfer Agreement.

2.4.2 Contemporaneously with the execution of this Agreement, MPI shall:

(a) execute and deliver to Biogen Idec the Asset Transfer Agreement; and

(b) execute and deliver to Sunesis the MPI/S Agreement.

2.4.3 Contemporaneously with the execution of this Agreement, Sunesis shall:

(a) execute and deliver to Biogen Idec the BI/S Agreement; and

(b) execute and deliver to MPI the MPI/S Agreement.

 

4



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Mutual. Each Party (the “Representing Party”) hereby represents and warrants
to each other Party, on behalf of the Representing Party and on behalf of its
Affiliates, that:

3.1.1 As of as of the Effective Date, the Representing Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is organized.

3.1.2 As of the Effective Date, it has the legal power and authority to enter
into this Agreement and to perform all of its obligations hereunder.

3.1.3 As of the Effective Date, this Agreement is a legal and valid obligation
binding upon it and enforceable in accordance with its terms.

3.1.4 All necessary consents, approvals and authorizations of all Governmental
Authorities and other Persons required to be obtained by the Representing Party
in connection with this Agreement have been obtained as of the Effective Date.

3.1.5 As of the Effective Date, the execution and delivery of this Agreement and
the performance of the Representing Party’s obligations hereunder taken together
with any obligations under the New Agreements (a) do not conflict with or
violate any requirement of applicable Laws; and (b) do not conflict with, or
constitute a default under, any other contractual obligation of the Representing
Party. After the Effective Date, the Representing Party will not enter into any
agreement with any other Party, any Affiliate of a Party or any Third Party that
conflicts with the terms of this Agreement.

3.1.6 No Claims Under Original Agreement. Neither Biogen Idec nor Sunesis will
make any claim against the other arising from any alleged breach of the Original
Agreement as it existed prior to the Effective Date.

3.2 Sunesis. Sunesis represents and warrants to MPI and Biogen Idec as of the
Effective Date, and covenants to MPI and Biogen Idec, that:

3.2.1 Sunesis has no actual, planned or threatened claim, demand or proceeding
itself or through an Affiliate against Biogen Idec or an Affiliate of Biogen
Idec, and has no knowledge of any actual, planned or threatened claim, demand or
proceeding by a Third Party, arising out of the Original Agreement or otherwise
related to the Assigned Assets (as defined in the Asset Transfer Agreement).

3.2.2 Sunesis will not make any claim against MPI arising from any alleged
breach of (a) the Original Agreement as it existed prior to the Effective Date
by Biogen Idec or (b) this Agreement by Biogen Idec with respect to the
transactions contemplated by this Agreement.

 

5



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

3.2.3 Sunesis will not make any claim against (a) Biogen Idec arising from any
alleged breach of this Agreement or the MPI/S Agreement by MPI, or (b) MPI
arising from any alleged breach of the BI/S Agreement by Biogen Idec.

3.3 Knowledge. Where a representation or warranty contained in this Article 3 is
stated to be to a Party’s knowledge, this shall mean to the actual knowledge of
all of the then current officers and appropriate personnel at the director or
greater level having had responsibility for the efforts of such Party or its
Affiliates with respect to Targets.

3.4 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR THE
NEW AGREEMENTS, NO PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT,
INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OR VALIDITY OF ANY INTELLECTUAL PROPERTY. IN NO EVENT WILL ANY
PARTY BE LIABLE TO ANY OTHER PARTY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
INCIDENTAL, OR PUNITIVE DAMAGES ARISING UNDER OR AS A RESULT OF THIS AGREEMENT
(OR THE TERMINATION HEREOF) INCLUDING THE LOSS OF PROSPECTIVE PROFITS OR
ANTICIPATED SALES, OR ON ACCOUNT OF EXPENSES, INVESTMENTS, OR COMMITMENTS IN
CONNECTION WITH THE BUSINESS OR GOODWILL OF SUCH PARTY OR OTHERWISE.

3.5 [ * ].

ARTICLE 4

PAYMENT TO SUNESIS

In full consideration for Sunesis’s entry into the New Agreements and this
Agreement, all of the rights granted to MPI by Sunesis under this Agreement, and
the obligations of Sunesis to MPI under this Agreement, including the consent by
Sunesis for Biogen Idec to sell the Assigned Assets (as defined in the Asset
Transfer Agreement) and license the Licensed IP (as defined in the Asset
Transfer Agreement) to MPI pursuant to the Asset Transfer Agreement, MPI shall
make a non-creditable, non-refundable payment to Sunesis by wire transfer in the
amount of Four Million Dollars ($4,000,000) within two (2) Business Days after
the Effective Date.

ARTICLE 5

CONFIDENTIALITY

5.1 Nondisclosure of Financial Terms or Exhibits. Each of the Parties agrees not
to disclose the Exhibits or the financial terms of this Agreement to any Third
Party without the prior written consent of the other Parties, which consent
shall not be unreasonably withheld, except (a) to such Party’s attorneys,
advisors, investors, potential bona fide collaborators, licensees and
sublicensees, and others on a need to know basis, under circumstances that
reasonably protect the confidentiality thereof; (b) to the extent required by
Law; or (c) to the extent required in filings required to be made with, (and
with appropriate requests made for

 

6



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

confidential treatment) the Securities and Exchange Commission or any national
securities exchange; provided, however, that, with respect to any filing
required to made with the Securities and Exchange Commission or any national
securities exchange, the Party subject to such filing requirement shall, at
least ten (10) Business Days in advance of any such filing, provide the other
Parties with a draft set of redactions to this Agreement for which confidential
treatment will be sought, incorporate each other Party’s comments as to
additional terms it would like to see redacted, and seek confidential treatment
for such additional terms (except only in the limited circumstances where
confidential treatment is manifestly unavailable). Notwithstanding the
foregoing, (i) the Parties will confer promptly following the Effective Date
regarding the terms of a press release related to this Agreement, and (ii) each
Party may thereafter disclose the information contained in such press release
without the consent of any other Party.

ARTICLE 6

INDEMNIFICATION

6.1 Sunesis. Subject to the limitations of liability set forth in Section 3.4,
MPI and Biogen Idec agree to indemnify Sunesis and its Affiliates and their
respective directors, officers, employees and agents from and against any
claims, damages or liabilities (including reasonable attorneys’ fees)
(collectively, “Liabilities”) resulting from any claim, demand, action or other
proceeding (x) which [ * ], (y) in which Sunesis is [ * ] and (z) which
proceeding is [ * ]; except, in each case, to the extent such Liabilities result
from a material breach of this Agreement by Sunesis or the willful misconduct
(including criminal activity) of Sunesis or any of its agents or employees.

6.2 Procedure. If a Party (the “Indemnitee”) intends to claim indemnification
under this Article 6, it shall promptly notify the other Party (the
“Indemnitor”) in writing of any claim, demand, action or other proceeding for
which the Indemnitee intends to claim such indemnification, and the Indemnitor
shall have the right to participate in, and, to the extent the Indemnitor so
desires, to assume the defense thereof with counsel mutually satisfactory to
such Parties; provided, however, that an Indemnitee shall have the right to
retain its own counsel, with the fees and expenses to be paid by the Indemnitor,
if representation of such Indemnitee by the counsel retained by the Indemnitor
would be inappropriate due to actual or potential differing interests between
the Indemnitee and any other Party represented by such counsel in such
proceeding. The obligations of this Article 6 shall not apply to amounts paid in
settlement of any claim, demand, action or other proceeding if such settlement
is effected without the consent of the Indemnitor, which consent shall not be
withheld or delayed unreasonably. The failure to deliver written notice to the
Indemnitor within a reasonable time after the commencement of any such action,
if prejudicial to its ability to defend such action, shall relieve the
Indemnitor of its obligation to the Indemnitee under this Article 6 to the
extent of such prejudice. The Indemnitee, its employees and agents, shall
reasonably cooperate with the Indemnitor and its legal representatives, at the
Indemnitor’s sole cost and expense, in the investigation of any claim, demand,
action or other proceeding covered by this Article 6 and shall permit the
Indemnitor to have sole control and authority with respect to the defense and
settlement of any such claim, demand, action or other proceeding. The Indemnitor
shall not, without the Indemnitee’s consent, which consent shall not be withheld
or delayed unreasonably, consent to the entry of any

 

7



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

judgment or accept any settlement with respect to such claim, demand, action or
proceeding which imposes liability not covered by this indemnification or
restrictions on the Indemnitee.

ARTICLE 7

DISPUTE RESOLUTION

7.1 Escalation to Senior Executives. In the event of a dispute or matter of
significant concern arises between two or more Parties, then at the request of
one of such Parties, the matter shall be escalated to a senior executive from
each Party affected by such matter. Such senior executive shall be either the
CEO of such Party, or another senior executive of such Party designated by the
CEO. Upon such request, such senior executives shall make themselves reasonably
available to meet, and shall meet either by telephone or if, specifically
requested, in person, to attempt to resolve such matter, and shall thereafter
continue to use good faith efforts to attempt to resolve such matter within
thirty (30) days after such matter is referred to them. If such senior
executives are not able to resolve such dispute within thirty (30) days after
such matter is referred to them, then any Party in the dispute may pursue such
legal process as is otherwise available under applicable law; provided that such
Party shall use commercially reasonable efforts to give notice to all Parties
hereunder upon the filing of any court action related to such dispute.

7.2 Injunctive Relief. This Article 7 shall not be construed to prohibit any
Party from seeking preliminary or permanent injunctive relief, restraining order
or degree of specific performance in any court of competent jurisdiction to the
extent not prohibited by this Agreement. For avoidance of doubt, any such
equitable remedies provided under this Article 7 shall be cumulative and not
exclusive and are in addition to any other remedies which either Party may have
under this Agreement or applicable Law.

7.3 Choice of Venue. Notwithstanding the foregoing, solely to the extent that
any intellectual property matter is not otherwise subject to either the MPI/S
Agreement or BI/S Agreement (in which event such matter will be governed by the
applicable agreement), any dispute relating to the determination of validity of
a Party’s patents or other issues relating solely to a Party’s intellectual
property and any dispute asserting breach of this Agreement or of the
representations and warranties made hereunder shall be submitted exclusively to
the state or federal courts in the county of [ * ], and the Parties hereby
consent to the jurisdiction and venue of such court.

ARTICLE 8

MISCELLANEOUS

8.1 Governing Laws. This Agreement and any dispute arising from the
construction, performance or breach hereof shall be governed by and construed,
and enforced in accordance with, the Laws of the state of [ * ], without
reference to its conflicts of laws principles.

8.2 Waiver. It is agreed that no waiver by a Party of any breach or default of
any of the covenants or agreements herein set forth shall be deemed a waiver as
to any subsequent and/or similar breach or default.

 

8



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8.3 Assignment. This Agreement shall not be assignable by a Party without the
written consent of the other Parties, except a Party may assign this Agreement
without such consent to its Affiliates, or to an entity that acquires all or
substantially all of the business or assets of such Party, whether by merger,
reorganization, acquisition, sale, or otherwise; provided, however, that the
assignee shall agree in writing to be bound by the terms and conditions of this
Agreement.

8.4 Independent Contractors. The relationship of the Parties is that of
independent contractors. The Parties are not deemed to be agents, partners or
joint venturers of each other for any purpose as a result of this Agreement or
the transactions contemplated thereby.

8.5 Notices. All notices, requests and other communications hereunder shall be
in writing and shall be personally delivered or by registered or certified mail,
return receipt requested, postage prepaid, in each case to the respective
address specified below, or such other address as may be specified in writing to
the other Parties hereto and shall be deemed to have been given upon receipt:

 

Sunesis:   

Sunesis Pharmaceuticals, Inc.

395 Oyster Point Boulevard, Suite 400

South San Francisco, CA 94080

Attn: Chief Executive Officer

With a copy to:   

Cooley LLP

3175 Hanover St.

Palo Alto, CA 94304-1050

Attn: Glen Sato

Biogen Idec:   

Biogen Idec MA Inc.

133 Boston Post Road

Weston, MA 02493

Attn: Executive Vice President, Corporate Development

With a copy to:   

Biogen Idec MA Inc.

133 Boston Post Road

Weston, MA 02493

Attn: General Counsel

MPI   

Millennium Pharmaceuticals, Inc.

40 Landsdowne Street

Cambridge, MA 02139

Attn: General Counsel

With a copy to:   

Millennium Pharmaceuticals, Inc.

40 Landsdowne Street

Cambridge, MA 02139

Attn: Chief Medical Officer

 

9



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

8.6 Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect to the fullest
extent permitted by Law without said provision, and the Parties shall amend the
Agreement to the extent feasible to lawfully include the substance of the
excluded term to as fully as possible realize the intent of the Parties and
their commercial bargain.

8.7 Advice of Counsel. Sunesis, Biogen Idec and MPI have each consulted counsel
of their choice regarding this Agreement, and each acknowledges and agrees that
this Agreement shall not be deemed to have been drafted by one Party or any
other and will be construed accordingly.

8.8 Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

8.9 Complete Agreement. This Agreement with its Exhibits constitutes the entire
agreement, both written and oral, between the Parties with respect to the
subject matter hereof. Notwithstanding the foregoing, the Parties agree and
acknowledge that the New Agreements and the Asset Transfer Agreement shall
survive the execution of this Agreement.

8.10 Headings. The captions to the several Sections and Articles hereof are not
a part of this Agreement, but are included merely for convenience of reference
and shall not affect its meaning or interpretation.

8.11 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.

[ * ]

 

10



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their authorized representatives and delivered in triplicate
originals as of the Effective Date.

 

BIOGEN IDEC MA INC.       SUNESIS PHARMACEUTICALS, INC. By:  

/s/ Paul J. Clancy

      By:  

/s/ Daniel N. Swisher, Jr.

Name:  

Paul J. Clancy

      Name:  

Daniel N. Swisher, Jr.

Title:  

Chief Financial Officer

      Title:  

Chief Executive Officer

MILLENNIUM PHARMACEUTICALS, INC.   By:  

/s/ Deborah Dunsire, M.D.

        Name:  

Deborah Dunsire, M.D.

        Title:  

Chief Executive Officer

       

 

Signature Page



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT A

BI/S AGREEMENT

[ * ]

{Note: BI/S Agreement attached to the executed version of this Exhibit 10.6 is
being filed by Sunesis Pharmaceuticals, Inc. as Exhibit 10.4 to the Form 10-Q
for the quarter ended March 31, 2011.}

 

A-1



--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, IS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT B

MPI/S AGREEMENT

[ * ]

{Note: MPI/S Agreement attached to the executed version of this Exhibit 10.6 is
being filed by Sunesis Pharmaceuticals, Inc. as Exhibit 10.5 to the Form 10-Q
for the quarter ended March 31, 2011.}

 

B-1